DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wallram (DE 764 815) in view of McDonald et al. (US 4,684,052) and Ueda et al. (US 6,605,371 B1).
Regarding claim 1, Wallram teaches:
A copper-based brazing material for use in induction brazing of stainless steel, wherein the brazing material consists of an alloy having 
nickel in a proportion of from 25 to 30 percent by weight [16-30% Ni; claims], 
manganese in a proportion of from 5 to 20 percent by weight [7-21% Mn],  
molybdenum in a proportion of from 0 to 7 percent by weight [0% Mo], 
each based on the total weight of the alloy, and 
the remainder being copper and unavoidable impurities [balance Cu],
wherein the alloy is free from boron, phosphorus and lead [none of these are included].  
Wallram does not teach:
zinc in a proportion of from 5 to 20 percent by weight, 

silicon in a proportion of from 0.1 to 5 percent by weight, and 
wherein the brazing material is present in a form of a wire or of a foil.
Concerning the Zn and Si:
Wallram teaches additional elements may be added to lower the melting point, page 3 of attached human translation, and that he is concerned with brazing stainless steel, carbides, low alloy steel, and tool steel; pages 1-2.  
McDonald teaches 17-27% Zn is typically added to Cu Brazes and that 15-40% Zn can also be added; 1:40-43 and 2:25-26.  The addition of Zn-Mn-Ni to copper braze provides compatibility with a wide variety of carbide compounds and substrates which includes carbon, tool, and stainless steels; 2:4-6.  Si can also be added from about 0.05-2.0 % along with the Zn; 2:30.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add 15-40% Zn in order to provide compatibility with a wide variety of carbide compounds and substrates or to reduce the melting point (MP).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to also add 0.05-0.25% Si in order to reduce the melting point.  
Concerning the Cr and optional Mo:
Ueda teaches adding up to 5% Cr and/or up to 5% Mo to Cu braze in order to improve corrosion resistance; 5:56-61.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add up to 5% Cr and optionally up to 5% Mo to Wallram in order to 
Concerning the material being a wire or film:
McDonald teaches Cu braze can be made into wire or strips; 2:56-58.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the prior art braze into wire or strips in order to use the braze.
Concerning the taught ranges not being identical:
Wallram and the claims differ in that Wallram does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Wallram overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that, see  In re Peterson 65 USPQ2d 1379 (CAFC 2003), In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
As for the intended use in the preamble and/or recited functional language, since the prior art article is identical to the claimed article it is the examiner’s position that the prior art article is capable of achieving any claimed function with any claimed material to achieve any 
Regarding claims 2 and 10,
wherein the brazing material has a liquidus temperature of at most 1150 °C, and 
wherein the brazing material has a liquidus temperature in a range of from 1050 °C to 1150 °C.
Since the prior art composition is identical to that claimed it is the examiner’s position that the prior art composition will achieve any claimed result or property.  
Regarding claims 3-5, 7, and 24, the ranges in these claims are addressed above in the rejection of claim 1.  
Claims 1-5, 7, 10, 24, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wallram (DE 764 815) in view of Morikawa et al. (JP 56-41096 A) and Ueda et al. (US 6,605,371 B1).
Regarding claim 1, Wallram teaches:
A copper-based brazing material for use in induction brazing of stainless steel, wherein the brazing material comprises an alloy having 
nickel in a proportion of from 25 to 30 percent by weight [16-30% Ni; claims], 
manganese in a proportion of from 5 to 20 percent by weight [7-21% Mn],  
molybdenum in a proportion of from 0 to 7 percent by weight [0% Mo], 
each based on the total weight of the alloy, and 
the remainder being copper and unavoidable impurities [balance Cu],
wherein the alloy is free from boron, phosphorus and lead [none of these are included].  

zinc in a proportion of from 5 to 20 percent by weight, 
chromium in a proportion of from 1 to 10 percent by weight, 
silicon in a proportion of from 0.1 to 5 percent by weight, and 
wherein the brazing material is present in a form of a wire or of a foil.
Concerning the Zn:
Wallram teaches additional elements may be added to lower the melting point, page 3 of attached human translation, and that he is concerned with brazing stainless steel, carbides, low alloy steel, and tool steel; pages 1-2.  
Morikawa teaches adding 1-25 wt% Zn to Cu-Mn-Ni braze lowers the melting point; column 9 on page 469.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add 1-25% Zn to Wallram in order to reduce the melting point of the braze to a desired temperature.    
Concerning the Cr, Si, and optional Mo:
Ueda teaches adding up to 5% Cr and optionally up to 5% Mo to Cu-Mn-Ni braze, which is for brazing stainless steel, iron or steel, in order to improve corrosion resistance and adding 0.1-2.0% of Si reduces the melting point; 5:56-61 and 6:35-45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add up to 5% Cr and optionally up to 5% Mo to Wallram in order to increase corrosion resistance and to add 0.1-2% of Si in order to also control the melting point.  
Concerning the material being a wire or film:
Ueda teaches Cu braze can be made into wire or strips; 7:2-4.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the prior art braze into wire or strips in order to use the braze.
Regarding claims 2 and 10,
wherein the brazing material has a liquidus temperature of at most 1150 °C, and 
wherein the brazing material has a liquidus temperature in a range of from 1050 °C to 1150 °C.
Since the prior art composition is identical to that claimed it is the examiner’s position that the prior art composition will achieve any claimed result or property.  
Regarding claims 3-5, 7, 24, and 28-31, the ranges or points in these claims are addressed in the rejection of claim 1.  
Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppin et al. (US 3,006,757) in view of Morikawa et al. (JP 56-41096 A) and Ueda et al. (US 6,605,371 B1).
Regarding claim 1, Hoppin teaches:
A copper-based brazing material for use in induction brazing of stainless steel, wherein the brazing material comprises an alloy having 
nickel in a proportion of from 25 to 30 percent by weight [27-29 wt% Ni; claim 1], 
manganese in a proportion of from 5 to 20 percent by weight [9.7-10.3 wt% Mn],  
[1.8-2.2 wt% Si],
molybdenum in a proportion of from 0 to 7 percent by weight [0 wt% Mo], 
each based on the total weight of the alloy, and 
the remainder being copper and unavoidable impurities [balance Cu],
wherein the alloy is free from boron, phosphorus and lead [none of these are included].  
Wallram does not teach:
zinc in a proportion of from 5 to 20 percent by weight, 
chromium in a proportion of from 1 to 10 percent by weight, and 
wherein the brazing material comprises a wire or film that is received within an induction brazing gap.
Concerning the Zn:
Morikawa teaches adding 1-25 wt% Zn to Cu-Mn-Ni braze lowers the melting point; column 9 on page 469.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add 1-25% Zn to Hoppin in order to reduce the melting point to a desired temperature.    
Concerning the Cr and optional Mo:
Ueda teaches adding up to 5% Cr and optionally up to 5% Mo to Cu-Mn-Ni braze, which is for brazing stainless steel, iron, or steel, in order to improve corrosion resistance and adding 0.1-2.0% of Si reduces the melting point; 5:56-61 and 6:35-45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add up to 5% Cr and optionally up to 5% Mo to Hoppin in order to 
Concerning the material being a wire or film:
Ueda teaches Cu braze can be made into wire or strips; 7:2-4.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the prior art braze into wire or strips in order to use the braze.
Regarding claims 2 and 10, Hoppin teaches
wherein the brazing material has a liquidus temperature of at most 1150 °C, and 
wherein the brazing material has a liquidus temperature in a range of from 1050°C to 1150°C [about 2000 °F (1093°C); 2:10].
Regarding claims 3-5 and 7, the ranges in these claims are addressed above in the rejection of claim 1.  
Claims 24 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppin et al. (US 3,006,757) in view of Morikawa et al. (JP 56-41096 A) and Ueda et al. (US 6,605,371 B1) as applied to claim 1 above, and in further view of McDonald et al. (US 4,684,052) and Yan et al. (US 6,413,651 B1).
Regarding claim 24, Hoppin does not teach:
silicon in a proportion of from 0.3 to 1 percent by weight.
Note that Hoppin teaches 1.8-2.2 wt% Si.
Ueda teaches that for a Cu-Mn-Ni braze 0.3-1.0 wt% Si is preferred if one is concerned about workability; 6:35-41.

Yan teaches a Cu-Ni-Zn-Mn braze wherein 0.1-0.5% Si is added along with Zn to lower the melting point, increase wetness, and facilitate diffusion at the interface; 5:1-45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reduce the amount of Si in Hoppin to 0.3-1.0 wt% in order to increase workability. Note that since Zn is being added to lower the melting point of the braze as taught by Morikawa one would simply adjust the amount of Zn to make up the loss of Si.    
Regarding claims 28-31, the ranges or points in these claims are addressed above in the rejections of claims 1, 7, and 24.
Claims 1-5, 7, 10, 24, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wallram (DE 764 815) in view of Morikawa et al. (JP 56-41096 A), McDonald et al. (US 4,684,052), Yan et al. (6,413,651 B1) Ueda et al. (US 6,605,371 B1), and Milliken (US 1,338,518).
Regarding claim 1, what Wallram teaches and does not teach is noted above.  
Concerning the addition of Zn (Morikawa collective):	
Wallram teaches additional elements may be added to lower the melting point, page 3 of attached human translation, and that he is concerned with brazing stainless steel, carbides, low alloy steel, and tool steel; pages 1-2.  
Morikawa teaches a Cu-Mn-Ni braze for soldering carbides to steel wherein 1-25 wt% Zn is added to the Cu-Mn-Ni braze to lower the melting point; column 9 on page 469.   
McDonald teaches 17-27% Zn is typically added to a Cu-Zn-Mn-Ni braze and that 15-40% Zn can also be added; 1:40-43 and 2:25-26.  The addition of Zn-Mn-Ni to Cu braze provides 
Yan teaches brazing steel/stainless steel Zn with a Cu-Ni-Mn braze wherein 15-33% Zn is added to lower the melting point, increase wetness, and facilitate diffusion at the interface; 3: 30-34, 5:1-45.   
  Collectively, the Morikawa collective teaches adding Zn to Cu-Ni-Mn brazes in order to lower the melting point, note that this is consistent with the Cu-Zn, Ni-Zn, and Mn-Zn phase diagrams.  Note that none of the Morikawa collective brazes are identical to each other but the effect of adding Zn is identical in each case and their taught ranges span the claimed ranges of applicants braze.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the claimed amount of Zn to Wallram in order to reduce the melting point to a desired temperature, minus any unexpected results.  Furthermore, the claim would have been obvious because a particular technique, i.e. “adding Zn to Cu-Ni brazes“, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.
Concerning the addition of Si (Yan collective):

Yan teaches a Cu-Ni-Zn-Mn braze wherein 0.1-0.5% Si is added along with Zn to lower the melting point, increase wetness, and facilitate diffusion at the interface; 5:1-45.
McDonald teaches a Cu-Zn-Mn-Ni braze wherein 0.05-2.0 % Si is added along with the Zn; 2:30.  
Ueda teaches a Cu-Mn-Ni braze for brazing stainless steel, iron, or steel, wherein 0.1-2.0% of Si is added to reduce the melting point; 6:35-45.
  Collectively, the Yan collective teaches adding Si to Cu-Ni-Mn/Zn brazes in order to lower the melting point, note that this is consistent with the Cu-Si, Ni-Si, and Mn-Si phase diagrams.  Note that none of the Yan collective brazes are identical to each other but the effect of adding Si is identical in each case and their taught ranges span the claimed ranges of applicants braze.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the claimed amount of Si to Wallram in order to reduce the melting point to a desired temperature, minus any unexpected results.  Furthermore, the claim would have been obvious because a particular technique, i.e. “adding Si to Cu-Ni brazes“, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art 
Concerning the addition of Cr (Milken collective):	
Milliken teaches a Cu-Ni-Zn alloy wherein 0.25-5% Cr is added to increase grain refinement and corrosion resistance; ln. 19-22, 47-51.
Ueda teaches a Cu-Mn-Ni braze for brazing stainless steel, iron, or steel, wherein up to 5% of Cr and optionally Mo is added in order to improve corrosion resistance; 5:56-61.
Collectively, the Milliken collective teaches adding Cr to a Cu-Ni-Mn/Zn braze/alloy in order to improve corrosion resistance.  Note that none of the Milliken collective brazes/alloys are identical to each other but the effect of adding Cr is identical in each case and their taught ranges span the claimed ranges of applicants braze.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the claimed amount of Cr to Wallram in order to improve corrosion resistance, minus any unexpected results.  Furthermore, the claim would have been obvious because a particular technique, i.e. “adding Cr to Cu-Ni brazes/alloys”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.
Concerning the material being a wire or film (Ueda collective):
Ueda teaches Cu braze can be made into wire or strips; 7:2-4.   
McDonald teaches Cu braze can be made into wire or strips; 2:56-58.   
Collectively, the Ueda collective teaches Cu braze can be made into wire or strips.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the prior art braze into wire or strips in order to use the braze.
Regarding claims 2 and 10, refer to the rejection of these claims above.
Regarding claims 3-5, 24, 28, 29, and 31, the ranges or points in these claims are addressed in the rejection of claim 1.  
Regarding claims 7 and 30, Wallram does not teach:   
wherein the brazing material comprises molybdenum in a proportion of from 0.1 to 7 percent by weight.
Ueda teaches adding up to 5% Mo to Cu-Ni-Mn braze in order to improve corrosion resistance; 5:56-61.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add up to 5% Mo to Wallram in order to increase corrosion resistance.  Additionally, one would choose Mo due to its cost, availability, melting point, or their relative corrosion resistance when compared to other elements, minus any unexpected results.    

Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive.
In response to applicant's argument that the prior art does not recognize higher amounts of Zn result in phase separations and an outgassing effect during brazing, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  If the applicant is attempting to use this argument as a showing of unexpected results then it is not persuasive since no data that is commensurate with the scope of the claims is given.  
In response that Wallram teaches away from using Zn, Wallram states “There are also known soft soldering with zinc or brass”; page 2 of human translation.  One of ordinary skill in the art would know that soft soldering is soldering which happens below 450°C and one using brass, which is an Cu-Zn alloy melts around 900°C, would be brazing; i.e. hard soldering.  Contrary to the applicant’s assertion, Wallram never states that adding Zn to the disclosed Cu-Mn-Ni solder would make it inadequate and at best, Wallram states that soldering with Zn or brazing with brass is insufficient.  Also adding Zn to the disclosed braze would not make it a brass alloy since it is also alloyed with substantial amounts of Mn and Ni.  Note that none of the cited references or the applicant refer to the disclosed Cu-Mn-Ni brazes as brass.  Thus, one of ordinary skill in the art would not conclude that Wallram teaches away from using Zn.  Even if one was on the fence about the use of Zn in Cu-Mn-Ni brazes, McDonald and Yan teach that adding Zn to Cu-Mn-Ni alloys works for brazing stainless steel and thus, one of ordinary skill in the art supplied with all of this knowledge would conclude that it is acceptable and predictable to add Zn to Wallram.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the applicant attacks each reference for their differences but ignores how they are alike.  Note that all of the applied references teach Cu brazes with Mn and Ni, McDonald and Morikawa each teach Zn can be added to Cu-Mn-Ni brazes, and Hoppin, McDonald, and Ueda each teach Si may added too.  Each of them teaches advantages and disadvantages of adding Zn, Si, Cr, Mo, etc. to the Cu-Mn-Ni braze systems (Note that the applicant recites many of the same affects).  Now while it is easy to cherry pick a specific disadvantage this simply ignores that there is always a trade-off.  For example one may select to add Zn despite any decrease in workability because lowering the melting point is more important.  Thus, one adding an element to a system to achieve the desired effect is what one calls engineering/designing, not inventing.   
The applicant argues that McDonald does not give examples of the Zn being in the claimed range.  However, this just simply ignores that McDonald states that it is known to typically add 17-27% Zn to copper nickel alloys and that the McDonald range is 15-40%.  It also ignores the general teaching that Zn lowers the melting point of Cu while Ni raises the melting point, which can be easily determined from Morikawa, Yan, Ueda, Cu-Zn, and Cu-Ni phase diagrams.  Thus, on the most basic level it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Zn to the Wallram Cu-Mn-Ni braze in order to lower the melting point.  The examiner reminds the applicant that the reference should be read not in a vacuum but, with the knowledge of one of ordinary skill in the 
With respect to the arguments drawn to Ueda, Ueda is still a Cu based braze alloyed with Mn and Ni that behave in the same manner as when present in a Cu braze with Zn.  Thus, there is no reason to believe that the addition of Cr or Mo would not behave in the same manner, regardless if Zn is present or not. Note that the applicant has not given any reason as to why one would expect Cr and Mo to behave differently in the presence of Zn.  Furthermore, Milliken confirms this by teaching that Cr effects a Cu-Ni-Zn alloy in the same manner.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735